DISMISS; Opinion Filed July 9, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00111-CV

                             JACQUELINE BROWN, Appellant
                                         V.
                              M&M GATEWAY, LP, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05754-D

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Evans
       Appellant’s brief in this case is overdue. By postcard dated March 14, 2014, we granted

appellant’s motion to extend time to file her brief until April 12, 2014. By postcard dated April

15, 2014, we notified appellant the time for filing her brief had expired. We directed appellant to

file both her brief and an extension motion within ten days. We cautioned appellant that failure

to file her brief and an extension motion would result in the dismissal of this appeal without

further notice. To date, appellant has not filed her brief, an extension motion, or otherwise

corresponded with the Court regarding the status of her brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

140111F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JACQUELINE BROWN, Appellant                          On Appeal from the County Court at Law
                                                     No. 4, Dallas County, Texas
No. 05-14-00111-CV         V.                        Trial Court Cause No. CC-13-05754-D.
                                                     Opinion delivered by Justice Evans.
M&M GATEWAY, LP, Appellee                            Justices Fillmore and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee M&M GATEWAY, LP recover its costs of this appeal
from appellant JACQUELINE BROWN.


Judgment entered this 9th day of July, 2014.




                                               –3–